Title: From John Quincy Adams to John Quincy Adams, December 1826
From: Adams, John Quincy
To: Adams, John Quincy


				
					
					Boston December 1826.
				
				Received of the Executors of the Will of John Adams, the sum of two hundred and ninety dollars and 20 Cents, by a Check of the said Executors, on the Cashier of the U.S. Branch Bank here, being the amount of an Order of W. S. Smith, one of the Devisees, named in said Will, in favour of Benjamin L. Lear, Attorney to the Baron Hyde de Neuville, and by the said Lear endorsed payable to my Order.
				
					J. Q. Adams.
				
				
					$290:20
				
			